Case 2:21-cv-00182-DJH Document1 Filed 02/01/21 P

“Lof 6

 

 

 

 

 

 

 

v~ FILED LODGED
___ RECEIVED COPY
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case L
FEB 01:2021 ~
f 4 \
UNITED STATES DISTRICT COUR Teterku s DistRICT coURT
DISTRICT OF ARIZONA
forthe TX CaRCLYT| py DEPUTY
) Case No. - Cv21 -00182-PHX-ESW ; _
) (to be filled in by the Clerk’s Office)
Robin Michael Charles )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. )
If the names of all the plaintiffs cannot fit in the space above, Jury Trial: (check one) [KX] Yes [] No
please write “see attached” in the space and attach an additional )
page with the full list of names.} )
-Ve )
)
Carnegie Foundation(s) Et Al )
Nrg Energy, Inc. )
(AKA: The Big 5 and The Big 3) )
)
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

w/ ATTACHMENT % 3 EXHIBITS

L The Parties to This Complaint
A. The Plaintiff(s)

( ABSTAALTS OF RE@RP)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

Robin Michael Charles
19409 N 78" Lane
Glendale, Maricopa County
Arizona, 85301
602-552-4652

N/A

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page 1 of 5

 

 
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. |

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

_ Defendant No. 2

Name

Job or Title Gf known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

Job or Title Gf known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address Gf known)

Case 2:21-cv-00182-DJH Document1 Filed 02/01/21 Page 2 of 6

NRG ENERGY, INC

 

Jawbureg/Wilk Atty for NRG Energy, Inc

 

3200 N. Central Ave Ste 2000

 

Phoenix

 

Arizona

 

 

 

CARNEGIE FOUNDATIONS ET AL

 

Jason Ebe ; Edward J Hermes-Atty for Carnegie Instit. for

 

One Arizona Center 400 E Van Buren Ste 1900

 

Phoenix

 

Arizona

 

 

 

CARNEGIE FOUNDATIONS ET AL

 

Robert Grasso, Jr ; N Patrick Hall-Atty for Carnegie Endowment

 

2121 W Chandler Blvd Ste 100

 

Chandler

 

Arizona

 

 

 

 

 

 

 

 

 

 

Page 2 of 5

 
Case 2:21-cv-00182-DJH Document1 Filed 02/01/21 Page 3 of 6

Pro Se I (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331; a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[1] Federal question DX] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Article III of the U.S.Constitution

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (ame) Robin Michael Charles , is a citizen of the

 

State of (name) Arizona

 

b. If the plaintiff is a corporation

The plaintiff, (name) , iS incorporated

 

under the laws of the State of (name) ; >

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5

 
Case 2:21-cv-00182-DJH Document1 Filed 02/01/21 Page 4 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

b. If the defendant is a corporation
The defendant, (name) Carnegie Foundation(s) Et Al , is incorporated under
the laws of the State of (name) Several States and Washington D.C. , and has its

 

principal place of business in the State of (name) New York

 

Or is incorporated under the laws of (foreign nation) :

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

 

3, The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

More than 75,000 but the total amount of restitution can't be determined until discovery of the
"Technology" evidence. They use these technologies on the unseen parts of the person to effect
the mind and the heart, the central nervous system, including, Body, Soul, and Spirit

 

. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

It is still ongoing. The Defendants have not stopped. In fact, the Defendants said they won't stop until someone
stops them. They also added that if they got out on bail they woud start using "The Technology" again. The
"Technology" is experimental and the Defendants have admitted that it hasn't been approved by anyone. That
means the Defendants don't even know the full extent of the damage they are doing. The Bible says that the
things visible were made from things invisible. It's been going on for more than 20 years but defendants said,
"your whole life."

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
Case 2:21-cv-00182-DJH Document1 Filed 02/01/21 Page 5 of 6

Pro Se 1 (Rev, 12/16) Complaint for a Civil Case

Nerve damage and muscoloskeletal (Flesh and Bones) deterioration. Damage from Microwave bombardment
(ie- over radiating the Body and Soul) - Soul abuse (the Soul is the Psyche).1f I put more in writing they will try
to make it happen more. They affirmed that they are trying to harm my body from the unseen but it will all be
visible on the "Technology" evidence. They are stiJl using the technology on me. I know because i can hear them
and feel stuff they do to me as well as the verbal abuse. Everthing they are doing is recorded and can't be erased.

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing Jaw or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 01/22/2024,
r &
Signature of Plaintiff Lp MA, LA La
4 Se yw yy 7 7

 

—

Printed Name of Plaintiff Robin Michael Charles

 

B. For Attorneys

 

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5

 
Case 2:21-cv-00182-DJH Document1 Filed 02/01/21 Page 6 of 6

(Attachment)

B. Ifthe Basis for Jurisdiction is Diversity of Citizenship
2. The Defendant(s)
b. If the defendant is a corporation

The defendant, NRG Energy, Inc., is incorporated under the laws of New Jersey,
and has its principal place of business in several states.

I’m adding this statesment to my complaint for the Court’s benefit and because I have a
Constitutional right and responsibility to.

There are U. §. Constitutional issues that need to be resolved because the Arizona Constitution

- states that the U.S. Constitution is the Supreme Law. The Arizona Supreme Court denied my
request for review and I have to draw the conclusion that they think they don’t have Jurisdiction
over the U.S. Constitution because they didn’t state why! Perhaps this Court does ? My
Constitutional right to a trial has been violated by Arizona law. Also, I don’t have the resources
to fulfill my Citizens Oath and responsibility without exercising my authority as a “We the
people...”, I reserve the right to oversee the enforcement of any and all violations of The U.S.
Constitution that come up during my trial. (U.S. Constitution; Preamble, Article VI,
Amendments VII, [X, and XIV. The Bible and The Constitutions of all the several States
wherein more than %4 agree). I’m going to request to see the original U.S. Constitution, also. | am
going to do everything in my power to stop the Big 5 and the Big 3. All of this is to protect and
maintain individual rights. (Arizona Constitution Article 2, ‘Section 2)

 

Robin Michael Charles
